Robinson, C. ].,
delivered the opinion of the Court.
The question in this appeal is a plain and simple one. The registration officers for several counties are required to sit *420three successive days in September of each year, beginning on the third Monday of said month, and four successive, days in October of each year, beginning on the first Monday of October, for the registration of voters. Act 1892, chap. 573, sec. 9. And it further provides that they shall also sit on the Monday next succeeding the second Monday in October for revision and for the reinstatement of persons whose names shall have been stricken off. And section 14 further provides that the officers of registration, when sitting at any time thus provided for the registration of voters or for the revision of their registries of voters, shall register all persons making personal application to such officers of registration to be registered as voters, &c.
(Decided February 27th, 1895.)
And the question is whether the officers, of registration, for the counties are authorized to register voters, who may make personal application to be registered on the day set apart by the law for the revision of the registry list, that is, on the Monday next succeeding the second Monday in October. This question is answered by the plain language of the- 14th sect.,, which provides, as. we have seen, that such officers,, when sitting at any time prescribed by the Act, either for the registration of voters or the revision of their registries,, shall register all persons, making personal application to. be registered;
The appellee hayjng niade personal, application- to; the; officer of registration on the day he was sitting for the purpose of the; revision, of the registry, list, he-was, entitled, to. be registered; as. a voter. And, this, being so, the. ruling of the Court will be affirmed.

Ruling affirmed.